SUMMARY ORDER
Respondent-Appellant Floyd Bennett appeals from a judgment of the United States District Court for the Eastern District of New York (Trager, J.). The district court granted Petitioner-Appellee Ramon Espinal’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. We assume the parties’ familiarity with the facts, procedural history of the case, and issues presented on appeal.
The district court determined that trial counsel rendered constitutionally deficient performance under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 *712L.Ed.2d 674 (1984), in failing to investigate a police report that corroborated Espinal’s assertion that he was not at the scene of the crime. See Espinal v. Bennett, 588 F.Supp.2d 388, 399-401 (E.D.N.Y.2008). That failure, according to the district court, was prejudicial to Espi-nal because it prevented him from discovering a potential alibi witness, and “the probability that this evidence would have changed the outcome of petitioner’s trial is sufficient to undermine confidence in the trial verdict.” Id. at 407; see also Strickland, 466 U.S. at 694, 104 S.Ct. 2052. Finally, the district court determined that the state court decisions to the contrary reflect an unreasonable application of clearly established federal law and an unreasonable determination of the facts in light of the evidence presented, so are not entitled to AEDPA deference. Id. at 414-18; see also 28 U.S.C. § 2254(d).
We agree. For substantially the reasons stated by the district court in its thorough opinion, the judgment is AFFIRMED.